DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application filed on 02/09/2020.
Claims 21-24 have been canceled.
Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/09/2020, 02/19/2021 are in compliances with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the instant application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2-5, 9-11, 13, and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-6, 8-10, 12, 13,15-18, and 20 of co-pending Application No. 15/734,457. 

Instant Application’493
Co-pending Application No. 15/734,457
1. A method of determining placement of pipes within a fire suppression system, the method comprising: 













obtaining a layout of nozzles within a room for a fire suppression system; 
determining a number of pipes, a length of each of the pipes, and a location of each of the pipes to connect each nozzle within the room to a fire suppression agent source in response to the layout of nozzles within the room; 

determining locations of junctions and elbows to interconnect the pipes; and 

determining whether the pipe, junctions, and elbows violate a piping constraint.
1.  A method of designing a fire suppression system, the method comprising: determining nozzle placement for nozzles of a fire suppression system within a location; determining piping placement for pipes of the fire suppression system within the location; determining whether the nozzle placement or piping placement violate a constraint; and generating a map displaying the nozzle placement and the piping placement on a computing device.
6.  The method of claims 1, wherein determining piping placement for pipes of the fire suppression system within the location further comprises: 3103127US01 (U301830US) 

obtaining a layout of nozzles within a location for a fire suppression system; 
determining a number of pipes, a length of each of the pipes, and a location of each of the pipes to connect each nozzle within the location to a fire suppression agent source in response to the layout of nozzles within the location; 

determining locations of junctions and elbows to interconnect the pipes; and 

determining whether the pipe, junctions, and elbows violate a piping constraint.
Claim 2
Claim 2
Claim3
Claim3
Claim4
Claim 4
Claim 5
Claim 5
Claim 9
Claims  8 and 13
Claim 10
Claim 9
Claim 11
Claim 10
Claim 13
Claim 12
Claim 17
Claims 15 and 20
Claim 18
Claim 16
Claim 19
Claim 17
Claim 20
Claim 18


This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-9, 11, 13-17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
As per Claim 1:
Step 1:
With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. 

Step 2A prong 1: does the claim recite a judicial exception?

In order to apply to apply step 2A, prong one, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
Claim 1:
A method of determining placement of pipes within a fire suppression system, the method comprising: 
obtaining a layout of nozzles within a room for a fire suppression system; 
determining a number of pipes, a length of each of the pipes, and a location of each of the pipes to connect each nozzle within the room to a fire suppression agent source in response to the layout of nozzles within the room; 
determining locations of junctions and elbows to interconnect the pipes; and 
determining whether the pipe, junctions, and elbows violate a piping constraint.
Claim 1 recites determining a number of pipes, a length of each of the pipes, and a location of each of the pipes to connect each nozzle within the room to a fire suppression agent source in response to the layout of nozzles within the room; determining locations of junctions and elbows to interconnect the pipes; and determining whether the pipe, junctions, and elbows violate a piping constraint. Each of these limitations, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “determining” in the context of the claim encompasses an observation/evaluation which encompass a user manually and/or mentally processing information.

Step 2A prong 2: Does the claim recite additional elements that integrate the judicial exception/Abstract idea into practical application?
The claim recites additional element of “obtaining a layout of nozzles within a room for a fire suppression system”. The limitation represents insignificant pre-solution data gathering (See MPEP 2106.05(g)).

The additional element, alone and in combination, fail to integrate the abstract idea into a practical application. Thus, the claim is directed to an abstract idea.

Step 2B: Do the additional elements, considered individually and in combination, amount to significantly more than the judicial exception?

As discussed above with respect to integration of the abstract idea into practical application, the additional element of “obtaining a layout of nozzles within a room for a fire suppression system” amounts to insignificant pre-solution data gathering as WURC activity similar to “presenting offers and gathering statistics” (see MPEP 2106.05(d)(II)).

The additional elements, alone and in combination, fail to amount to significantly more than the judicial exception. Thus, the claim is cannot provide an inventive concept.

For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 3, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “receiving an input from a user adjusting at least one of the number of pipes, a length of at least one of the pipes, and a location of at least one of the pipes”. The “receiving” may be considered generic computer function implemented with generic computer components that apply the abstract idea to in a manner recited with a high-level of generality.

With respect to claim 5, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “determining a geometry of a room in response to a floor plan; determining a type of fire suppression agent required in response to at least one of articles in the room and hazards in the room; determining an amount of fire suppression agent required in response to at least one of the articles in the room, hazards in the room, the geometry of the room, average temperature in the room, and average pressure within the room; and determining a number of nozzles, a type of each of the nozzles, a location of each of the nozzles within the room in response to the amount of fire suppression agent required”. For example, “determining” in the context of the claim encompasses an observation/evaluation which encompass a user manually and/or mentally processing information.

With respect to claim 6, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “balancing a length of pipe between a fire suppression agent source and each nozzle”. For example, “balancing” in the context of the claim encompasses an observation/evaluation which encompass a user manually and/or mentally processing information.

With respect to claim 7, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “balancing at least one of a number of junctions and a number of elbows between a fire suppression agent source and each nozzle”. For example, “balancing” in the context of the claim encompasses an observation/evaluation which encompass a user manually and/or mentally processing information.

With respect to claim 9, similar analysis as claim 1 applied. Further, claim 9 recites additional elements of “processor” and “memory”. These additional elements are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). Further, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “processor” and “memory” amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer component cannot provide an inventive concept.

With respect to claims 10, 13-17, and 19, similar analysis as claims 1, 3, and 5-7 applied.
Additional 35 USC 101 rejection:
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim recites a “computer readable medium” which appears to cover both transitory and non-transitory embodiments.  While Applicant’s specification may or may not provide examples of a medium as claimed, such examples do not explicitly define the term.
The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of the term, particularly when the specification is silent of an explicit definition.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim is not statutory under 35 U.S.C. § 101.  See In re Nuijten, 84 USPQ2d 1496 (Fed. Cir. 2007) (“[a] signal with embedded supplemental data” require some carrier of information, since “signal” implies conveyance of information, which in turn requires physical carrier, such as electromagnetic wave, on which information is embedded; however, claims do not specify what carrier element is to be used, since limitations address signal's informational content alone, and therefore any tangible means of information carriage, such as electrical signals, modulated electronic waves, or pulses in fiber optic cable, will suffice for all claims at issue.) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009, p.2.

The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. §101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. §101 in this situation, the USPTO suggest the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation “non-transitory” to the claim.  Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. §101).  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.



	Dependent claims 18-20 have been rejected because they depend on independent claim 17.
Allowable Subject Matter
 Claims 1-20 are allowable over prior art.
The following is a statement of reasons for the indication of allowable subject matter:
Hoeft’772 et al (US Patent No. 6, 567, 772) discloses optimize the pipe delivery elements… (Col. 2 lines 52-65); optimize the pipe delivery elements..; Fig. 7 is a preferred flowchart for the optimization of selected pipes based on the dynamic analysis of hydraulic performance using the flowing elements (Col. 4 lines 19-21); an existing layout of elements is preferably added as a drawing 10 through the use of a design wizard,… the effect of the wizards is to create repetitious grids of piping, in the drawing, which are typically found in systems of the desired designed (Col. 6 lines 55-65); the computer visually indicates the flowing sprinklers, using lines which extend in a radial manner from the sprinkler head, and provides a display which includes the outflow and pressure of the element, the weakest sprinkler is also easily identified by highlighting the outflow and pressure relative to the sprinkler 20 (Col. 7 lines 32-46); devices within the remote area cursor such as sprinklers having an automatic properties designation are then located 40, the hydraulic performance of the system resulting from the open 22, or automatic 16, flowing fittings is then calculated 42….these steps may be repeated until a location in the drawing for the remote area elements is determined by the user…..optimizing the maximum hydraulic performance of a system comprises selecting an element, or layout of elements, and optimizing the design according to the hydraulic of the system (Col. 7 lines 32-67).
	Hoeft’341 et al (US Patent No. 7,171,341) discloses Fig. 9 a diagram showing an illustration of a display on the display unit of a sprinkler system pipe layout design in a case where the source and target pipes…the elements have distinctive properties that enable the three-dimensional pipe diameter and the coordinates (x, y, z) for location of each pipe end for each pipe layout object in the drawing, the drawing is displayed on the display device (Col. 5 line 55 through Col. 6 line 8).
	Pappoppula et al (US Publication No. 2014/0244219 A1) discloses pipe routes typically consists of pipes, elbow, tees and related components (See: par [0015]), geometric and logical constraints(e.g. for coplanar, coincident, angle constraints, etc) and the definition of piping rules, embodiment of the invention provide the ability to automatically drive a connected pipe route that closely aligns with the point cloud (See: par [0016]).
Hoeft’772 et al, Hoeft’341 et al, Pappoppula et al and other prior arts do not singularly or in combination disclose the limitations: 
“obtaining a layout of nozzles within a room for a fire suppression system; determining a number of pipes, a length of each of the pipes, and a location of each of the pipes to connect each nozzle within the room to a fire suppression agent source in response to the layout of nozzles within the room; determining locations of junctions and elbows to interconnect the pipes; and determining whether the pipe, junctions, and elbows violate a piping constraint” as recited in claims 1, 9, and 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/             Primary Examiner, Art Unit 2148                                                                                                                                                                                           	09/23/2022